DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 04/20/2021 have been considered but are moot in view of a new ground of rejections.
Further, Applicant’s arguments with respect to claim 7 are not persuasive. Specifically, at pages 11-12, Applicant argues that,
… although paragraph [0306] of the Thompson et al. reference does mention referring to changes in the scoreboard, it merely uses this information to help determine a starting point and ending point of video content. There is no disclosure or suggestion of using such information from the scoreboard in combination with a step of recognizing a predetermined motion as a way of confirming the location in the video where the relevant event has occurred.
Accordingly, Applicant respectfully submits that the following language of amended independent Claim 7 is not satisfied: “confirming a location where the event occurs in the sports play video; checking an actual timing point of the event in the text broadcasting data; and mapping the occurrence location and the actual timing point; and wherein the detecting of the tagging location comprises: recognizing a predetermined motion in association with the event in proximity to the occurrence location in the sports play video, wherein the predetermined motion comprises a combination of a plurality of actions that are each performed by a different player displayed in the sports play video; and detecting the tagging location based on the motion, and wherein the confirming of the occurrence location comprises: recognizing a score board in the sports play video; recognizing an event count in the score board; and confirming the location where the event occurs when the event count is changed.”

In response, Examiner respectfully disagrees and submits that Jackson, as described in the Office Action, already teaches confirming of the occurrence location via correlating tagging location of the event (which in view of Gupta, corresponds to locations where the predetermined motion comprising a plurality of actions that are each performed by a different player is detected) with metadata to identify plays within the match that should be included as a contextual clip for the user (see Jackson, [0070]-[0071]). Further, at least at [0029], Jackson teaches, “…in the case of a soccer match, the metadata may be timecoded and correspond to data on particular plays of the game at each time point, such as goals scored…” (emphasis added)
Thompson is only relied upon to teach a way to provide such a time point of goals scored by recognizing a score board in the sports play video, recognizing an event count in the score board, and confirming the location where the event occurs when the event count is changed. In other words, the detection of changes in scoreboard taught by Thompson can be used to provide metadata as taught by Jackson so that the metadata can be correlated with the detected motions.
Accordingly, Applicant’s arguments with respect to claim 7 are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 12-13, 16, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr. et al. (US 2018/0199080 A1 – hereinafter Jackson), Gupta et al. (US 2019/0266407 A1 – hereinafter Gupta), and Strong (US 2019/0043201 A1 – hereinafter Strong). 
Regarding claim 1, Jackson discloses an operating method of an electronic device, comprising: mapping text broadcasting data and a sports play video based on an event occurring during a sport being played in the sports play video ([0070]-[0071] – mapping text broadcasting data, which is text associated with the live content, or closed captioning information, or text obtained via voice recognition information of the audio, and visual or audio features, e.g. slow motion, sudden increases in volume or pitch of an announcer’s voice, etc. in a sports play video as further described in at least [0053], to correlate an event defined by the corresponding metadata as further described in at least [0047] and [0061]); detecting a tagging location of the event in the sports play video ([0047]; [0061]; [0079]; [0081] – detecting a tagging location of the event in the sports play video via timestamped metadata entries); and displaying an indicator for the tagging location of the event in a progress bar of the sports play video (Fig. 2; Fig. 5B; [0052]-[0053]), wherein the mapping of the text broadcasting data and the sports play video comprises: confirming a location where the event occurs in the sports play video ([0070]-[0071] – confirming a location where the event occurs by correlating the information with corresponding metadata entry); checking an actual timing point of the event in the text broadcasting data ([0071] – checking actual timing point of the event in the text broadcasting data by correlating the information with corresponding metadata entry); and mapping the occurrence location and the actual timing point ([0071]; Fig. 2; Fig. 2B – mapping the occurrence location and the actual timing point to provide the event with additional details); and wherein the detecting of the tagging location comprises: recognizing a predetermined motion in association with the event in proximity to the occurrence location in the sports play video ([0071] – recognizing slow motion); and detecting the tagging location based on the motion ([0071] – detecting the tagging location of an important or impressive play based on the detected slow motion).
However, Jackson does not disclose the recognized predetermined motion comprises a combination of a plurality of actions that are each performed by a different player displayed in the sports play video, and further wherein the relative locations of the different players, or body parts thereof, are considered with respect to each other.
Gupta discloses recognizing a predetermined motion in association with an event, wherein the predetermined motion comprises a combination of a plurality of actions that are each performed by a different player displayed in the sports play video ([0189]-[0190] – Table 4, a motion, e.g. a shoot-failure, a pass-success, a pass-failure, or a clearance comprises a combination of two actions, each is performed by a play agent and a play target).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Gupta into the method taught by Jackson to employ various ways of recognizing an interesting event in order to provide better results, e.g. avoiding missing an event if the event is not replayed in slow motion.
Jackson and Gupta do not disclose the relative locations of the different players, or body parts thereof, are considered with respect to each other.
Strong discloses relative locations of the different players, or body parts thereof, are considered with respect to each other ([0667] – to detect an offside player).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Strong into the method taught by Jackson and Gupta to achieve more accurate recognitions, e.g. a recognition of a pass success in Jackson and Gupta is correct only when it involves players who are not offside, etc.
	Regarding claim 4, Jackson also discloses generating tagging information related to the tagging location using at least one of the text broadcasting data and the sports play video ([0070]-[0071] – generating tagging information related to tagging location via analysis of text associated with the live content, or closed captioning information, or text obtained via voice recognition information of the audio, and visual or audio features, e.g. slow motion, sudden increases in volume or pitch of an announcer’s voice, etc. in a sports play video as further described in at least [0053], to provide the tagging location with additional details on the level of excitement or interest).
	Regarding claim 8, Jackson also discloses providing, in at least some of the sports play video, an event history up to a selected location based on the selection of the location in the progress bar (Fig. 2 – event history up to at least a current location).
	Regarding claim 10, Gupta also discloses the sport being played is soccer ([0038]-[0039]), and the event comprises a score, and the motion comprises at least one of a pass motion, by the at least one player, for conversion between offense and defense, and a shooting motion by the at least one player ([0189]-[0190]; Table 4). The motivation for incorporating the teachings of Gupta into the method of Jackson has been discussed in claim 1 above.
	Regarding claim 12, Jackson also discloses a non-transitory computer-readable recording medium in which a program for executing the operating method of claim 1 in the electronic device is written ([109]-[0110]).
Regarding claim 13, Jackson discloses an electronic device (Fig. 12) comprising: a memory (Fig. 12 – memory 1204); and a processor coupled to the memory and configured to execute at least one instruction stored in the memory (Fig. 2 – processor 1201 executing execute at least one instruction stored in the memory as further described in at least [0109]), wherein the processor is configured to: map text broadcasting data and a sports play video based on an event occurring during a sport being played in the sports play video ([0070]-[0071] – mapping text broadcasting data, which is text associated with the live content, or closed captioning information, or text obtained via voice recognition information of the audio, and visual or audio features, e.g. slow motion, sudden increases in volume or pitch of an announcer’s voice, etc. in a sports play video as further described in at least [0053], to correlate an event defined by the corresponding metadata as further described in at least [0047] and [0061]); detect a tagging location of the event in the sports play video ([0047]; [0061]; [0079]; [0081] – detecting a tagging location of the event in the sports play video via timestamped metadata entries); and display an indicator for the tagging location of the event in a progress bar of the sports play video (Fig. 2; Fig. 5B; [0052]-[0053]), wherein the processor is further configured to: confirm a location where the event occurs in the sports play video ([0070]-[0071] – confirming a location where the event occurs by correlating the information with corresponding metadata entry); check an actual timing point of the event in the text broadcasting data ([0071] – checking actual timing point of the event in the text broadcasting data by correlating the information with corresponding metadata entry); and map the occurrence location and the actual timing point ([0071]; Fig. 2; Fig. 2B – mapping the occurrence location and the actual timing point to provide the event with additional details); recognize a predetermined motion in association with the event in proximity to the occurrence location in the sports play video ([0071] – recognizing slow motion); and detect the tagging location based on the motion ([0071] – detecting the tagging location of an important or impressive play based on the detected slow motion).
However, Jackson does not disclose the processor is configured to recognize a predetermined motion in association with an event, wherein the predetermined motion comprises a combination of a plurality of actions that are each performed by a different player displayed in the sports play video, and further wherein the relative locations of the different players, or body parts thereof, are considered with respect to each other.
Gupta discloses a processor is configured to recognize a predetermined motion in association with an event, wherein the predetermined motion comprises a combination of a plurality of actions that are each performed by a different player displayed in the sports play video ([0189]-[0190] – Table 4, a motion, e.g. a shoot-failure, a pass-success, a pass-failure, or a clearance comprises a combination of two actions, each is performed by a play agent and a play target).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Gupta into the method taught by Jackson to employ various ways of recognizing an interesting event in order to provide better results, e.g. avoiding missing an event if the event is not replayed in slow motion.
Jackson and Gupta do not disclose the relative locations of the different players, or body parts thereof, are considered with respect to each other.
Strong discloses relative locations of the different players, or body parts thereof, are considered with respect to each other ([0667] – to detect an offside player).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Strong into the method taught by Jackson and Gupta to achieve more accurate recognitions of the motion, e.g. a recognition of a pass success in Jackson and Gupta is correct or valid only when it involves players who are not offside, etc.
	Claim 16 is rejected for the same reason as discussed in claim 4 above.
	Claim 20 is rejected for the same reason as discussed in claim 8 above.
	Claim 22 is rejected for the same reason as discussed in claim 10 above.
	Regarding claim 24, Gupta also discloses the number of different players is at least two different players that are considered during the step of recognizing a predetermined motion ([0050]; [0189]-[0190] – Table 4, a motion, e.g. a shoot-failure, a pass-success, a pass-failure, or a clearance comprises a combination of two actions, each is performed by a play agent and a play target).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Gupta, and Strong as applied to claims 1, 4, 8, 10, 12-13, 16, 20, 22, and 24 above, and further in view of Morris (US 2009/0083787 A1 – hereinafter Morris).
	Regarding claim 5, see the teachings of Jackson, Gupta, and Strong as discussed in claim 4 above. Jackson also discloses providing the tagging information in at least some of the sports play video ([0061]-[0062]; [0064]).
 	However, Jackson, Gupta, and Strong do not disclose providing the tagging information based on a selection of the indicator.
	Morris discloses tagging information in at least some of the sports play video based on a selection of the indicator ([0022]; Fig. 1).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Morris into the method taught by Jackson, Gupta, and Strong to provide detailed information on an event upon user’s request making it easier for the user to decide whether to play the event based on the event’s description.
	Claim 17 is rejected for the same reason as discussed in claim 5 above.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Gupta, Strong, and Morris as applied to claims 1, 4, 8, 10, 12-13, 16, 20, 22, and 24 above, and further in view of Stojancic et al. (US 2019/0354763 A1 – hereinafter Stojancic).
	Regarding claim 6, see the teachings of Jackson, Gupta, Strong, and Morris as discussed in claim 5 above. However, Jackson, Gupta, Strong, and Morris do not disclose the tagging information comprises at least one of at least some of text broadcasted at the actual timing point, a thumbnail of the event detected in the sports play video, and a partial video of the event detected so that the partial video starts at the tagging location in the sports play video.
	Stojancic discloses tagging information comprises at least one of at least some of text broadcasted at an actual timing point, a thumbnail of an event detected in a sports play video, and a partial video of the event detected so that the partial video starts at the tagging location in the sports play video (Fig. 2; [0122] – highlight data 164, each piece of tagging information comprises a partial video 222).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Stojancic into the method taught by Jackson, Gupta, Strong, and Morris to facilitate generation of highlights of the sporting video.
	Claim 18 is rejected for the same reason as discussed in claim 6 above.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Gupta, and Strong as applied to claims 1, 4, 8, 10, 12-13, 16, 20, 22, and 24 above, and further in view of Thompson et al. (US 2019/0076741 A1 – hereinafter Thompson).
Regarding claim 7, Jackson discloses an operating method of an electronic device, comprising: mapping text broadcasting data and a sports play video based on an event occurring during a sport being played in the sports play video ([0070]-[0071] – mapping text broadcasting data, which is text associated with the live content, or closed captioning information, or text obtained via voice recognition information of the audio, and visual or audio features, e.g. slow motion, sudden increases in volume or pitch of an announcer’s voice, etc. in a sports play video as further described in at least [0053], to correlate an event defined by the corresponding metadata as further described in at least [0047] and [0061]); detecting a tagging location of the event in the sports play video ([0047]; [0061]; [0079]; [0081] – detecting a tagging location of the event in the sports play video via timestamped metadata entries); and displaying an indicator for the tagging location of the event in a progress bar of the sports play video (Fig. 2; Fig. 5B; [0052]-[0053]), wherein the mapping of the text broadcasting data and the sports play video comprises: confirming a location where the event occurs in the sports play video ([0070]-[0071] – confirming a location where the event occurs by correlating the information with corresponding metadata entry); checking an actual timing point of the event in the text broadcasting data ([0071] – checking actual timing point of the event in the text broadcasting data by correlating the information with corresponding metadata entry); and mapping the occurrence location and the actual timing point ([0071]; Fig. 2; Fig. 2B – mapping the occurrence location and the actual timing point to provide the event with additional details); and wherein the detecting of the tagging location comprises: recognizing a predetermined motion in association with the event in proximity to the occurrence location in the sports play video ([0071] – recognizing slow motion); and detecting the tagging location based on the motion ([0071] – detecting the tagging location of an important or impressive play based on the detected slow motion).
However, Jackson does not disclose the recognized predetermined motion comprises a combination of a plurality of actions that are each performed by a different player displayed in the sports play video, and the confirming of the occurrence location comprises: recognizing a score board in the sports play video; recognizing an event count in the score board; and confirming the location where the event occurs when the event count is changed.
Gupta discloses recognizing a predetermined motion in association with an event, wherein the predetermined motion comprises a combination of a plurality of actions that are each performed by a different player displayed in the sports play video ([0189]-[0190] – Table 4, a motion, e.g. a shoot-failure, a pass-success, a pass-failure, or a clearance comprises a combination of two actions, each is performed by a play agent and a play target).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Gupta into the method taught by Jackson to employ various ways of recognizing an interesting event in order to provide better results, e.g. avoiding missing an event if the event is not replayed in slow motion.
However, Jackson and Gupta do not disclose the confirming of the occurrence location comprises: recognizing a score board in the sports play video; recognizing an event count in the score board; and confirming the location where the event occurs when the event count is changed.
	Thompson discloses confirming of an occurrence location comprises: recognizing a score board in the sports play video ([0306]); recognizing an event count in the score board ([0306]); and confirming a location where an event occurs when the event count is changed ([0306] - indicating a starting point and an ending point for various content segments).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Thompson into the method taught by Jackson and Gupta to enhance contextual information for important events such as moments of scoring, etc.
	Claim 19 is rejected for the same reason as discussed in claim 7 above.
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Gupta, and Strong as applied to claims 1, 4, 8, 10, 12-13, 16, 20, 22, and 24 above, and further in view of Bose et al. (US 2016/0217325 A1 – hereinafter Bose).
	Regarding claim 9, see the teachings of Jackson, Gupta, and Strong as discussed in claim 1 above. Jackson also discloses the sport being played is baseball ([0092]), and the event comprises at least one of a score, a home run or first pitching for each batter ([0061] – Examiner interprets an event of “goal scored” in soccer corresponds to an event of a score in baseball); and the motion comprises at least one of an important motion ([0061]).
	However, Jackson, Gupta, and Strong do not disclose the motion comprises at least one of a swing motion by the at least one player and a pitching motion by the at least one player.
	Bose discloses in baseball, an important motion comprises at least one of a swing motion by the at least one player and a pitching motion by the at least one player ([0329]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Thompson into the method taught by Jackson, Gupta, and Strong to provide proper contextual information for events in different kinds of sporting games.
	Claim 21 is rejected for the same reason as discussed in claim 9 above.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Gupta, and Strong as applied to claims 1, 4, 8, 10, 12-13, 16, 20, 22, and 24 above, and further in view of McCartin (US 10,456,657 B1 – hereinafter McCartin).
	Regarding claim 11, see the teachings of Jackson, Gupta, and Strong as discussed in claim 1 above. Jackson also discloses the sport being played is golf ([0092]), and an event ([0061]); and the motion comprises at least one of an important motion ([0061]).
	However, Jackson, Gupta, and Strong do not disclose the event comprises a tee shot for each hole, and the motion comprises at least one of a swing motion by the at least one player and a putting motion  by the at least one player.	
McCartin discloses in golf, an event is a tee shot for each hole (column 6, lines 8-15), and an important motion comprises at least one of a swing motion  by the at least one player and a putting motion  by the at least one player (column 2, lines 29-34).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of McCartin into the method taught by Jackson, Gupta, and Strong to provide proper contextual information for events in different kinds of sporting games.
	Claim 23 is rejected for the same reason as discussed in claim 9 above.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Gupta, and Strong as applied to claims 1, 4, 8, 10, 12-13, 16, 20, 22, and 24 above, and further in view of Ray et al. (US 2019/0205652 A1 – hereinafter Ray).
	Regarding claim 25, see the teachings of Jackson, Gupta, and Strong as discussed in claim 1 above. However, Jackson, Gupta, and Strong do not disclose the number of different players is at least three different players that are considered during the step of recognizing a predetermined motion.
	Ray discloses a number of different players is at least three different players that are considered during a step of recognizing a predetermined motion ([0046]; [0048]; [0052] – a predetermined motion of “pick and shoot” involves at least three different players).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ray into the method taught by Jackson, Gupta, and Strong to make the method more robust in recognizing more sophisticated motions thus being able to detect more interesting events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484